Citation Nr: 0910599	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD) from 
October 21, 2002, through June 25, 2008.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD, beginning on June 26, 2008.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the RO that 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent rating effective on October 
21, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.

The Board remanded the case in April 2007 for additional 
development of the record.  

In a July 2008 rating decision, the RO assigned a rating of 
50 percent, effective on June 26, 2008, for the service-
connected PTSD.  

The Board again remanded this case in December 2008, so that 
the RO could arrange for the Veteran to be afforded a hearing 
before a Decision Review Officer.  VA was notified in January 
2009 that the Veteran no longer wished to have this hearing.  
See VA Form 21-4138.  



FINDINGS OF FACT

1.  For the period beginning on October 21, 2002, the 
service-connected PTSD was not shown to have been manifested 
by more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

2.  Beginning on August 15, 2005, the service-connected PTSD 
is shown to have been productive of a disability picture that 
more nearly approximated that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The service-connected PTSD currently is not shown to 
cause occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood and inability to establish and 
maintain effective relationships.  



CONCLUSIONS OF LAW

1.  Beginning on October 21, 2002, the criteria for the 
assignment of a rating in excess of 30 percent for the 
service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
(Code) 9411 (2008).  

2.  Beginning on August 15, 2005, the criteria for the 
assignment of a 50 percent rating for the service-connected 
PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 
including Code 9411 (2008).  

3.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 including Code 9411 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  

In sum, there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

There is no suggestion that any defect in assisting the 
Veteran reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  


Factual Background

A VA psychiatric evaluation was conducted in June 2003.  The 
Veteran reported having various symptoms, to include 
nightmares, flashbacks, social isolation, sleep problems, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  He denied past or current psychosis or 
panic attacks.  

The examination showed that the Veteran was alert and 
oriented, cooperative, exhibiting normal speech, with anxious 
affect and adequate range.  Thought processes were goal 
directed.  He was neither suicidal nor homicidal, and he 
denied hallucinations.  His memory was grossly intact.  
Insight and judgment were also intact.  PTSD was diagnosed; a 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

A GAF score of 55 was also included as part of an August 2003 
VA general mental health note.  The findings showed that the 
Veteran was alert and oriented and exhibited normal speech.  
His affect was dysthymic, full, mood congruent, reactive and 
appropriate.  Thought processes were goal directed.  He 
denied delusions, paranoia and obsessions.  He was not 
suicidal or homicidal and denied hallucinations.  Insight and 
judgment were described as fair.  Attention and concentration 
were both within normal limits.  

In October 2003, the Veteran was afforded a VA PTSD 
examination  He reported having recently retired from the 
United States Postal Service (Postal Service), after working 
there for 34 years.  He complained of sleep problems, 
recurrent combat-related memories, and some feelings of 
dysphoria and guilt.  He described being close to his wife 
and his children.  He added that he had many friends and 
reported a fairly active social life and held several 
volunteer positions.  

On examination, the Veteran was noted to be casually dressed 
and appropriately groomed, and that his speech was normal.  
He was alert and oriented.  His thought form was, while 
somewhat circumstantial, lucid, coherent, and responsive.  No 
evidence of any psychotic thought process was observed.  
Thought content was marked by a persistent and ruminative 
concern about an event where a fellow solider was killed.  
The Veteran's affect was restricted.  He denied suicidal and 
homicidal ideation.  PTSD was diagnosed, and a GAF score of 
55 was provided.  

As part of an August 2004 VA general mental health note a GAF 
score of 55 was included.  PTSD, described as mild, was 
diagnosed.  The Veteran was reported to be active in local 
politics.  He was alert and oriented, and exhibited normal 
speech.  His affect was mood congruent, reactive and 
appropriate.  Thought processes were goal directed.  He 
denied delusions, paranoia, and obsessions.  He was not 
suicidal or homicidal and denied hallucinations.  Insight and 
judgment were described as good.  No cognitive deficits were 
present, and his attention and concentration were both within 
normal limits.  

A VA PTSD clinic note, dated on August 15, 2005, shows that 
the Veteran was seen for assessment of his PTSD.  The Veteran 
reported being very active in local politics.  He complained 
of recurrent distressing intrusive thoughts, hypervigilence 
and exaggerated startle response.  

The Veteran's mood was noted to have been sad and anxious, 
and his affect was congruent.  Speech and thought processes 
were evaluated as normal.  Attention, memory, and 
insight/judgment were all described as being grossly intact.  
PTSD, alcohol abuse, and dysphoria were diagnosed.  An Axis 
IV finding of severe isolation was supplied.  A GAF score of 
49 was provided.  

A February 2006 VA PTSD clinic note shows that the Veteran 
actively participated in a one hour group.  PTSD, dysphoria, 
and panic attacks without agoraphobia were diagnosed.  A GAF 
score of 49 was provided.  The Veteran was not afforded 
psychiatric examination.  

An April 2006 VA PTSD clinic note includes a GAF score of 50.  
The Veteran exhibited no evidence of memory impairment, or 
cognitive, cultural, or religious barriers to learning.  

The VA PTSD clinic notes dated in May, July, September and 
October 2006 all essentially showed that the Veteran made 
consistent eye contact, was well groomed and dressed, showed 
no evidence of current intoxication, did not exhibit abnormal 
startle reaction, but was not found to be of danger to 
himself or others.  No evidence of memory impairment was 
shown.  

A March 2007 VA PTSD clinic note includes a GAF score finding 
of 55.  A June 2007 VA PTSD clinic note, revealing similar 
findings as those reported in March 2007 (i.e., consistent 
eye contact, well groomed, no evidence of current 
intoxication, no evidence of abnormal startle response, and 
no evidence of intent to harm self or others) included a GAF 
score of 49.  These two treatment records were completed by 
the same VA social worker.  

In June 2008, the Veteran was afforded a VA PTSD examination.  
The examiner is shown to have comprehensively reviewed the 
Veteran's claims file.  

The Veteran reported that his social life was good and added 
that he loved his family.  He denied any past suicidal 
history.  No history of current psychiatric hospitalization 
was of record.  A history of GAF scores of 55 and 49 was 
reported on VA evaluation in March and June 2007, 
respectively.  

An examination revealed the Veteran reported staying around 
his house a lot, and of having trouble sleeping.  The 
findings showed normal speech and full orientation.  His 
memory appeared to be grossly intact.  Affect was narrow in 
range, situationally appropriate, and congruent with mood.  
No thought content, process, or perception abnormalities were 
observed.  Insight and judgment were adequate.  He denied any 
homicidal or suicidal ideation was reported.  


The Veteran was found to be severely depressed.  He noted 
recurrent and intrusive recollections of military 
experiences.  He also complained of disturbing dreams and 
nightmares.  He also was losing interest in activities 
previously enjoyed, and of sometimes feeling emotionally 
numb.  He had trouble sleeping, and of having periods of 
irritability and outbursts.  

PTSD was diagnosed, described as chronic and moderate.  Major 
depressive disorder, associated with the PTSD, was also 
diagnosed.  A GAF score of 50, described as indicating 
serious symptoms, was provided.  The examiner noted that this 
score could account for the Veteran's having few friends and 
sometimes the inability to hold a job.  As noted, the Veteran 
has been retired since 2003.  

The examiner commented that the Veteran should be considered 
moderately impaired in both social and occupational domains.  
She added that this did not mean that the Veteran was 
incapable from working.  She added that the severity of the 
PTSD was probably slightly more severe than previously 
assessed.   His being retired, and the task of filling his 
day, according to the examiner, had contributed to 
exacerbating the PTSD disorder.  


Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the Veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).  


Analysis

Beginning in October 2002, the medical evidence fails to 
demonstrate that the criteria for a rating higher than 30 
percent were met.  Of particular note, a review of the 
medical records dated during this period (both VA outpatient 
and the report of the October 2003 VA examination), shows the 
Veteran was not suffering from symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbance of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

During this period, the Veteran was not found to have been 
having difficulty in establishing social relationships; as 
noted in October 2003 he reported having many friends and 
reported an active social life.  In addition, in August 2004 
he claimed to be active in local politics.  

Further, the Board notes that GAF scores of 55 were reported 
on several occasions.  See VA medical records dated in June, 
August, and October 2003, and August 2004.  

However, beginning with a VA PTSD clinic note dated on August 
15, 2005, the diagnoses included PTSD, alcohol abuse and 
dysphoria, and a GAF score of 49 was recorded.  

A GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

Here, the severity of the service-connected PTSD is first 
show to more closely resemble the criteria for a rating of 50 
percent.  As noted, in August 2005, the medical provider 
specifically determined him to be socially isolated.  The 
August 2005 VA outpatient treatment added a GAF score of 49.  
This, in the opinion of the Board, correlates to a clinical 
finding consistent with difficulty in establishing and 
maintaining effective work and occupational relationships.  
As noted, the Veteran retired in approximately 2003, after a 
long career with the Postal Service.

The Board also finds in this case that a rating in excess of 
50 percent is not assignable for the service-connected PTSD 
since August 15, 2005.  On detailed review of the pertinent 
medical record, to include VA outpatient medical records 
dated subsequent to August 2005 as well as those findings set 
out as part of the VA examination afforded the Veteran in 
June 2008, the Board finds that, given the presence of 
depression affecting his ability to function independently, 
appropriately, and effectively, the examiner failed to report 
the presence of any of the other PTSD symptoms, such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking to support a higher 
evaluation.  

The Board also finds it significant that the examiner 
commented at that time that, while the PTSD symptoms had 
slightly increased since the time he was first assessed, his 
PTSD did not prevent him from employment.  He was noted to be 
moderately impaired.  



ORDER

A rating in excess of 30 percent for the service-connected 
PTSD beginning on October 21, 2002 is denied.  

A rating of 50 percent for the service-connected PTSD 
beginning on August 15, 2005, is granted, subject to the 
regulations governing the award of monetary benefits.  

A increased rating in excess of 50 percent for the service-
connected PTSD beginning on August 15, 2005, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


